 1
 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10

11   CORECIVIC, INC.,                                Case No. 4:20-cv-03792-WHA
12                     Plaintiff,                    [PROPOSED] ORDER ON DEFENDANTS’
                                                     SPECIAL MOTION TO STRIKE
13   v.                                              PLAINTIFF’S COMPLAINT
14   CANDIDE GROUP, LLC and MORGAN
     SIMON,
15
                       Defendants.
16

17                                               ORDER
18          This matter, having come before the Court on Defendants’ Special Motion to Strike
19   Plaintiff’s Complaint pursuant to Cal. Code Civ. Proc. § 425.16, hereby orders as follows:
20          1. Defendants’ Motion is GRANTED;
21          2. Plaintiff’s Complaint is STRICKEN WITH PREJUDICE; and
22          3. Defendants are directed to submit a motion for attorneys’ fees and costs within 30 days
23              of this Order.
24          IT IS SO ORDERED.
25

26   Dated: ____________, 2020                   _____________________________________
                                                          Hon. William H. Alsup
27                                                      United States District Judge
28

                                                     1
      [PROPOSED] ORDER
      Case No. 4:20-cv-03792-WHA
